Exhibit Vermilion Energy Trust (“Vermilion” or the “Trust”) (TSX – VET.UN) is pleased to report interim operating and unaudited financial results for the three month period ended March 31, 2009. First Quarter Highlights: Ø Recorded production of 32,951 boe/d in the first quarter of 2009, slightly higher than the 32,238 boe/d recorded in the fourth quarter of 2008.Sharp gains in Australian production were partially offset by lower volumes in Canada, France and the Netherlands during the quarter. Ø Generated fund flows from operations of $68.4 million ($0.88 per unit) in the first quarter of 2009 as compared to $132.4 million ($1.73 per unit) in the fourth quarter of 2008.The decrease in fund flows reflects the decline in oil and natural gas prices.As well, fourth quarter 2008 financial results benefited from a capital spending related reduction in Australian royalties and from lower taxes in our foreign jurisdictions.Both of these items returned to normal levels in the first quarter of 2009. Ø Drilled four Drayton Valley wells, including our first horizontal well targeting tight gas in the area and completed six Drayton Valley workovers in the first quarter of 2009.We continue to evaluate new completion technologies in the region.The horizontal well is expected to be completed and tied-in in the third quarter of 2009. Ø Drilled the first of three wells in the Champotran Field in France.These wells are scheduled to be completed and tied-in during the second quarter of 2009.Two completely refurbished storage tanks at the Ambès terminal were tested and commissioned for use by regulatory authorities.Normal shipping operations are set to resume by the end of the second quarter of 2009.A severe wind storm in late January caused temporary damage to the power grid, sharply curtailing operations for several days in southern France.The impact on first quarter average production was approximately 225 boe/d. Ø Received drilling permits for three of five well applications in the Netherlands.The remaining two permits are on track and we anticipate their approval in the second half of 2009. Ø Launched a profitability enhancement program in the quarter, targeting reductions in operating and administrative costs of between $15 million and $20 million in 2009 which represents a reduction of approximately 8% of the Trust’s original 2009 budget.Significant progress with respect to this initiative has been achieved and we expect to reach our targeted reductions. Ø Maintained a conservative balance sheet.Net debt increased by $25 million to $233 million at the end of the first quarter of 2009 reflecting the impact of the timing of the Trust’s capital program.Vermilion’s balance sheet is the strongest within its peer group with net debt representing less than 0.9 times annualized first quarter 2009 fund flows from operations. Ø Entered into a lock-up agreement with a wholly owned subsidiary of CNPCI related to that company’s all cash offer of $10.00 per share for the shares of Verenex Energy Inc.The transaction is subject to approval from the Libyan National Oil Company (NOC).Subsequent to these events, the Libyan National Oil Corporation announced it would exercisea preemptive right to acquire Verenex; however no formal decision from the Libyan National Oil Corporation has been communicated to Verenex to date. Ø Generated a positive total return for unitholders of 9.1% in the first quarter of 2009.Vermilion elected to maintain a stable monthly distribution of $0.19 per unit.Vermilion has never reduced its distribution level and since converting to a trust in January 2003, Vermilion has paid cumulative distributions of $12.90 per unit. Forward-looking information This document contains forward-looking financial and operational information including earnings, fund flow, unitholder distributions, debt levels, production, reserves and capital expenditure projections.These projections are based on the Trust’s expectations and are subject to a number of risks and uncertainties that could materially affect the results.These risks include, but are not limited to, future commodity prices, exchange rates, interest rates, geological risk, reserves risk, political risk, production demand, transportation restrictions, risks associated with changes in tax, royalty and regulatory regimes and risks associated with international activities.Additional risks and uncertainties are described in the Trust's Annual Information Form which is filed on SEDAR at www.sedar.com. Due to the risks, uncertainties and assumptions inherent in forward-looking statements, prospective investors in the Trust's securities should not place undue reliance on these forward-looking statements.Forward looking statements contained in this document are made as of the date hereof and are subject to change. The Trust assumes no obligation to revise or update forward looking statements to reflect new circumstances, except as required by law.Certain natural gas volumes have been converted on the basis of six thousand cubic feet of gas to one barrel equivalent of oil.Barrels of oil equivalent (boe’s) may be misleading, particularly if used in isolation.A boe conversion ratio of six thousand cubic feet to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. 2 HIGHLIGHTS Three Months Ended Mar 31, Dec 31, Financial ($000’s CDN except unit and per unit amounts) 2009 2008 Petroleum and natural gas revenue $ 146,236 $ 185,329 Fund flows from operations 68,410 132,389 Per unit, basic 1 0.88 1.73 Capital expenditures 39,918 80,865 Acquisitions, including acquired working capital deficiency 5,046 1,843 Net debt 232,611 207,753 Reclamation fund contributions and asset retirement costs incurred 2,651 5,590 Cash distributions per unit 0.57 0.57 Distributions declared 40,173 40,022 Less DRIP - - Net distributions 40,173 40,022 % of fund flows from operations distributed, gross 59 % 30 % % of fund flows from operations distributed, net 59 % 30 % Total net distributions, capital expenditures, reclamation fund contributions and asset retirement costs incurred $ 82,742 $ 126,477 % of fund flows from operations 121 % 96 % Trust units outstanding 1 Adjusted basic 77,933,570 77,002,881 Diluted 79,577,778 78,920,159 Weighted average trust units outstanding 1 Adjusted basic 77,430,156 76,656,385 Diluted 78,235,513 78,018,769 Unit trading High $ 28.95 $ 45.50 Low $ 20.02 $ 20.42 Close $ 26.90 $ 25.19 Operations Production Crude oil (bbls/d) 19,010 18,086 Natural gas liquids (bbls/d) 1,593 1,532 Natural gas (mcf/d) 74,089 75,725 Boe/d (6:1) 32,951 32,238 Average reference price WTI ($US/bbl) $ 43.08 $ 58.74 Brent ($US/bbl) 44.40 54.91 AECO ($CDN/mcf) 4.92 6.68 Netherlands reference (Euro/GJ) 7.84 8.76 Foreign exchange rate ($US/$CDN) 0.80 0.82 Foreign exchange rate (Euro/$CDN) 0.62 0.63 Average selling price Crude oil and natural gas liquids ($CDN/bbl) 51.76 67.07 Natural gas ($CDN/mcf) 7.54 9.23 Netbacks per boe (6:1) Operating netback 29.75 46.23 Fund flows netback 23.07 44.63 Operating costs $ 11.52 $ 14.01 1Includes trust units issuable for outstanding exchangeable shares based on the period end exchange ratio The above table includes non-GAAP measures which may not be comparable to other companies.Please see “Non-GAAP Measures” under MD&A section for further discussion. 3 FIRST QUARTER OUTLOOK Vermilion continues to review various acquisition opportunities and hopes to capitalize on its strong financial position to add to its existing portfolio of properties.Continued commodity price weakness combined with tight credit markets may provide the catalysts that will enable Vermilion to consummate strategic transactions at the right price.While our order of preference is oil first, European gas, then North American gas, we remain opportunity driven and are confident that more asset packages will emerge as the year progresses. The capital spending program was reduced to $120 million in March to maintain Vermilion’s financial flexibility.First quarter production levels were significantly above our annual guidance figures of between 30,000 and 31,000 boe/d however, we expect natural declines to be reflected in future quarters. The Canadian development programs will continue to focus on well workovers and recompletions of multiple-zone, tight gas reservoirs in the Drayton Valley region of Alberta, which continue to provide economic returns.The use of advanced completion technologies appears to be greatly expanding the opportunity set within Vermilion’s existing asset base; however the pricing environment for North American natural gas continues to weaken, demanding careful review of all spending activity.Vermilion is also reviewing the latest incentive programs announced by the Alberta government to determine if they can provide sufficient support to justify additional investment. In France, Vermilion will complete and tie-in the wells drilled in the Champotran field, southeast of Paris.These wells are targeting production of 50 to 150 bbls/d of light, sweet crude oil.Approximately 50% of Vermilion’s capital program is earmarked for France, and much of that spending is focused on workovers and recompletions.Accordingly, production volumes in France are expected to remain fairly stable over the balance of the year. Vermilion continues its efforts to advance the enhanced oil recovery potential of its large oil pools.The current focus is to develop a pilot flood for the Chaunoy Field in the Paris Basin by 2010.The Enhanced Oil Recovery team is working diligently at many levels ranging from advanced reservoir modeling, facility design, long term CO2 source and supply planning, as well as regulatory and commerciality reviews.Vermilion anticipates that it will be ready to make a firm decision on the pilot by the end of 2009. In the Netherlands, Vermilion has received permits to drill three of the five wells originally scheduled for 2009.These wells will not be impacted by earlier subsidence issues and will likely be drilled early in 2010.The processing of the remaining outstanding permits is expected to be completed during the third quarter of 2009. In Australia, preliminary planning has commenced for the next stage of drilling in the Wandoo Field.The two wells completed in December 2008 continue to perform at or above expectations, with oil production of approximately 1,000 bbls/d each and relatively low water cuts.Depending on commodity prices and rig availability, the next set of wells could be drilled in Over the past five years Vermilion has delivered reserve and production growth on a debt-adjusted, per-unit basis of greater than 5% annually.This metric alone compares quite favourably against not only Vermilion’s peer group of energy trusts, but also against most other North American energy producers.When combined with an attractive distribution, which provided an average cash yield of greater than 7% over that same period, Vermilion delivered outstanding performance to its unitholders.Vermilion will likely convert from the trust model to a corporate model some time after 2010, but plans to maintain its current business strategy including a steady payout to unitholders or shareholders. Vermilion’s unique portfolio of properties and assets continues to provide unitholders with a stable base and significant opportunities for future growth.Senior management remains highly committed to delivering meaningful returns to its investors.Management and directors remain aligned with unitholders and control 9% of the Trust. 4 In the interest of enhancing communications with our unitholders and prospective investors, Vermilion is pleased to announce the launch of its new website, effective May 8, 2009. (Signed “Lorenzo Donadeo”) Lorenzo Donadeo President and Chief Executive Officer May 8, 5 MANAGEMENT’S DISCUSSION AND ANALYSIS The following is Management’s Discussion and Analysis (MD&A) dated May 6, 2009 of Vermilion’s operating and financial results for the three month period ended March 31, 2009 compared with the corresponding period in the prior year.This discussion should be read in conjunction with the unaudited interim consolidated financial statements for the period ended March 31, 2009 and the Trust’s audited consolidated financial statements for the years ended December 31, 2008 and 2007, together with accompanying notes, as contained in the Trust’s 2008 Annual Report. NON-GAAP MEASURES This report includes non-GAAP (“Generally Accepted Accounting Principles”) measures as further described herein.These measures do not have standardized meanings prescribed by GAAP and therefore may not be comparable with the calculations of similar measures for other entities. “Fund flows from operations” represents cash flows from operating activities before changes in non-cash operating working capital and asset retirement costs incurred.Management considers fund flows from operations and per unit calculations of fund flows from operations (see discussion relating to per unit calculations below) to be key measures as they demonstrate the Trust’s ability to generate the cash necessary to pay distributions, repay debt, fund asset retirement costs and make capital investments.Management believes that by excluding the temporary impact of changes in non-cash operating working capital, fund flows from operations provides a useful measure of the Trust’s ability to generate cash that is not subject to short-term movements in operating working capital.As fund flows from operations also excludes asset retirement costs incurred, it assists management in assessing the ability of the Trust to fund current and future asset retirement costs.The most directly comparable GAAP measure is cash flows from operating activities.Fund flows from operations is reconciled to cash flows from operating activities below: Three Months Ended ($000’s) Mar 31, 2009 Mar 31, 2008 Cash flows from operating activities $ 54,684 $ 164,727 Changes in non-cash operating working capital 11,075 (46,480 ) Asset retirement costs incurred 2,651 1,149 Fund flows from operations $ 68,410 $ 119,396 “Acquisitions, including acquired working capital deficiency” is the sum of “Acquisition of petroleum and natural gas properties” and “Corporate acquisition, net of cash acquired” as presented in the Trust’s consolidated statements of cash flows plus any working capital deficiencies acquired as a result of those acquisitions.Management considers acquired working capital deficiencies to be an important element of a property or corporate acquisition.Acquisitions, including acquired working capital deficiency is reconciled below: Three Months Ended ($000’s) Mar 31, 2009 Mar 31, 2008 Acquisition of petroleum and natural gas properties from consolidated statements of cash flows $ 5,046 $ 44,528 Corporate acquisition, net of cash acquired from consolidated statements of cash flows - - Working capital deficiencies acquired from investments and acquisitions (see financial statement notes for relevant period) - - Acquisitions, including acquired working capital deficiency $ 5,046 $ 44,528 6 “Net debt” is the sum of long-term debt and working capital and is used by management to analyze the financial position and leverage of the Trust.Net debt is reconciled below to long-term debt which is the most directly comparable GAAP measure: As At As At As At ($000’s) Mar 31, 2009 Dec 31, 2008 Mar 31, 2008 Long-term debt $ 168,255 $ 197,651 $ 500,255 Current liabilities 205,188 250,275 197,001 Current assets (140,832 ) (240,173 ) (299,777 ) Net debt $ 232,611 $ 207,753 $ 397,479 “Cash distributions per unit” represents actual cash distributions paid per unit by the Trust during the relevant periods. “Net distributions” is calculated as distributions declared for a given period less proceeds received by the Trust pursuant to the Distribution Reinvestment Plan (“DRIP”).Distributions both before and after DRIP are reviewed by management and are also assessed as a percentage of fund flows from operations to analyze how much of the cash that is generated by the Trust is being used to fund distributions.Net distributions is reconciled below to distributions declared, the most directly comparable GAAP measure: Three Months Ended ($000’s) Mar 31, 2009 Mar 31, 2008 Distributions declared $ 40,173 $ 39,075 Issue of trust units pursuant to the distribution reinvestment plan - (10,659 ) Net distributions $ 40,173 $ 28,416 “Total net distributions, capital expenditures, reclamation fund contributions and asset retirement costs incurred” is calculated as the addition of net distributions as determined above plus the following amounts for the relevant periods from the Trust’s consolidated statements of cash flows:“Drilling and development of petroleum and natural gas properties”, “Contributions to reclamation fund” and “Asset retirement costs incurred.”This measure is reviewed by management and is also assessed as a percentage of fund flows from operations to analyze the amount of cash that is generated by the Trust that is available to repay debt and fund potential acquisitions.This measure is reconciled to the relevant GAAP measures below: Three Months Ended ($000’s) Mar 31, 2009 Mar 31, 2008 Distributions declared $ 40,173 $ 39,075 Issue of trust units pursuant to the distribution reinvestment plan - (10,659 ) Drilling and development of petroleum and natural gas properties 39,918 37,389 Contributions to reclamation fund - - Asset retirement costs incurred 2,651 1,149 $ 82,742 $ 66,954 “Netbacks” are per-unit of production measures used in operational and capital allocation decisions. 7 “Adjusted basic trust units outstanding” and “Adjusted basic weighted average trust units outstanding” are used in the per unit calculations on the Highlights schedule of this document and are different from the most directly comparable GAAP figures in that they include amounts related to outstanding exchangeable shares at the period end exchange ratio.As the exchangeable shares will eventually be converted into units of the Trust, management believes that their inclusion in the calculation of basic rather than only diluted per unit statistics provides meaningful information.“Diluted trust units outstanding” is the sum of “Adjusted basic trust units outstanding” plus outstanding awards under the Trust’s Unit Rights Incentive Plan and the Trust Unit Award Incentive Plan, based on current performance factor estimates.These measures are reconciled to the relevant GAAP measures below: As At As At Mar 31, 2009 Mar 31, 2008 Trust units outstanding 70,988,409 69,558,527 Trust units issuable pursuant to exchangeable shares outstanding 6,945,161 6,867,215 Adjusted basic trust units outstanding 77,933,570 76,425,742 Potential trust units issuable pursuant to unit compensation plans 1,644,208 2,252,026 Diluted trust units outstanding 79,577,778 78,677,768 As At As At Mar 31, 2009 Mar 31, 2008 Basic weighted average trust units outstanding 70,484,995 68,392,973 Trust units issuable pursuant to exchangeable shares outstanding 6,945,161 6,869,053 Adjusted basic weighted average trust units outstanding 77,430,156 75,262,026 FORWARD-LOOKING INFORMATION This document contains forward-looking financial and operational information as to the Trust’s internal projections and expectations relating to future events or performance.In some cases, forward-looking information can be identified by terminology such as “may”, “will”, “should”, “expects”, “projects”, “anticipates” and similar expressions.These statements represent management’s expectations concerning future operating results or the economic performance of the Trust and are subject to a number of risks and uncertainties that could materially affect results.These risks include, but are not limited to future commodity prices, exchange rates, interest rates, geological risk, reserves risk, political risk, product demand and transportation restrictions, which may cause actual performance and financial results in future periods to differ materially from any projections of future performance or results expressed by such forward-looking statements.Accordingly, readers are cautioned that events or circumstances could cause results to differ materially from those predicted. OPERATIONAL
